DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-12, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0197895 (Chen).
For claim 1 Chen figure 1Ateaches a logic gate (52 or 72) for an adaptive voltage scaling monitor, the logic gate comprising an inverting output (a NAND or NOR gate has an inverting output) and further comprising an imbalance between the drive strength of an NMOS component and a PMOS component thereof (see, e.g., para [0012], “The combination of these factors enables a higher (larger) OCS guardband, which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR 
wherein the imbalance is operable to cause a switching delay of the gate to be primarily dependent on one of the NMOS component or the PMOS component (see, e.g., para [0040], “The discharge current drawn by the discharge path further increases the delay contribution from PMOS stack 121, 122, 123 leading to a higher sensitivity to changes in threshold voltage.”).
For claim 2, Chen further teaches logic gate comprises a NAND gate (52 is a NAND gate).
For claim 4, Chen further teaches the gate dimensions of the respective PMOS and NMOS components are modified to provide the imbalance (see, e.g., para [0012], “…tuning the size of the PMOS device(s) in the disclosed pull down path for OCS NOR or the size of the NMOS device(s) in the disclosed pull up path for OCS NAND…”).
For claim 5, Chen further teaches the logic gate comprises a NOR gate (72 is a NOR gate).
For claim 7, Chen further teaches the gate dimensions of the respective PMOS and NMOS components are modified to provide the imbalance (see, e.g., para [0012], 
For claim 8, Chen figure 1 teaches a delay monitor for adaptive voltage scaling, the delay monitor comprising:
a first set of logic gates (ring oscillator 50), wherein the first set comprises a first inverting output and an imbalance between the drive strength of NMOS components and PMOS components thereof, wherein the imbalance is operable to cause a switching delay of the first set to be primarily dependent on one of the respective NMOS or PMOS components thereof; and
a second set of logic gates (ring oscillator 70), wherein the second set comprises a second inverting output and an imbalance between the drive strength of NMOS components and PMOS components thereof, wherein the imbalance is operable to cause a switching delay of the second set to be primarily dependent on one of the respective NMOS or PMOS components thereof.
For claim 9, Chen further teaches the switching delay of the first set is primarily dependent on the respective NMOS components of the first set being weaker than the respective PMOS components thereof (see figure 2C depicting a NAND gate).
For claim 10, Chen further teaches the switching delay of the second set is primarily dependent on the respective PMOS components of the second set being weaker than the respective NMOS components thereof (see figure 2B depicting a NOR gate).
For claim 11, Chen further teaches the first set of logic gates are configured as a first ring oscillator (50 is a ring oscillator).

For claim 16, Chen teaches a method of adaptive voltage scaling for an integrated circuit, the method comprising:
monitoring, with a delay monitor as claimed in 8 a performance characteristic of PMOS and NMOS components on the integrated circuit (see, e.g., para [0007], figure 4);
setting a supply voltage at the integrated circuit in response to the monitored performance characteristic (see, e.g., figure 4).
For claim 17, Chen further teaches the performance characteristic comprises at least one of: 
a switching delay and frequency (see, e.g., para [0008], “The RO frequency is measured as an indicator of the circuit's performance.”).
For claim 18, Chen further teaches monitoring the performance characteristic comprises measuring the time for the pull-down transitions of first NMOS components of a first set of logic gates (see, e.g., para [0012], “which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR and/or pull up path for OCS including NAND.”).
For claim 19, Chen further teaches monitoring the performance characteristic comprises measuring the time for the pull-up transitions of first PMOS components of a second set of logic gates (see, e.g., para [0012], “which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR and/or pull up path for OCS including NAND.”).

For claim 21, Chen further teaches setting a supply voltage comprises:
adjusting the supply voltage to maintain the specified performance characteristic (see, e.g., para [0032], “…the adaptive voltage controller controlling V.sub.DD for the ring oscillator 50 and the ring oscillator 70 by setting V.sub.DD based on the ring oscillator 50 and/or the ring oscillator 70 to achieve the target frequency…”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 2 and 5 above, respectively, and further in view of US 2007/0096814 (Chiu).
For claim 3, Chen further teaches the PMOS to be larger than the NMOS to provide the imbalance (see, e.g., para [0012], “For example, by tuning the size of the PMOS device(s) in the disclosed pull down path for OCS NOR or the size of the NMOS device(s) in the disclosed pull up path for OCS NAND…”).
However, Chen is silent as to how to adjust its mosfet’s size.
Nevertheless, Chiu teaches adjusting the size of a MOSFET by the number of fingers (see para [0044], “…finely by adjusting size (fingers) of the transistors…”).
Given Chiu, it would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the MOSFETs of Chen by changing the number of fingers for the purpose of making the driver strength of a MOSFET dynamic.
For claim 6, Chen further teaches the NMOS is greater than the PMOS to provide an imbalance (see, e.g., para [0012], “For example, by tuning the size of the PMOS device(s) in the disclosed pull down path for OCS NOR or the size of the NMOS device(s) in the disclosed pull up path for OCS NAND…”).
However, Chen is silent as to how to adjust its mosfet’s size.
Nevertheless, Chiu teaches adjusting the size of a MOSFET by the number of fingers (see para [0044], “…finely by adjusting size (fingers) of the transistors…”).
Given Chiu, it would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the MOSFETs of Chen by changing the number of fingers for the purpose of making the driver strength of a MOSFET dynamic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901.  The examiner can normally be reached on M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842